Order entered December 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01463-CV

                     YAN BENJAMIN WILHELM ASSOUN, Appellant

                                               V.

      ANAIS AMBER GUSTAFSON (A/K/A ANAIS AMBER ASSOUN) AND JOHN
                   CHARLES GUSTAFSON, JR., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02323-2014

                                           ORDER
       Before the Court is appellant’s December 10, 2015 motion to disqualify Clint Westhoff

and his law firm, Goranson Bain PLLC, as counsel for appellee. The Court ORDERS all parties

(including Mr. Westhoff and Goranson Bain to the extent they wish to do so independently) to

file a letter brief of no more than 10 double-spaced pages by the close of business on Friday,

December 11, 2015, addressing whether, at this stage of the case with the record and briefs filed,

actual knowledge of appellant’s confidential information exists and, if so, could result in

prejudice to appellant so as to warrant disqualification of appellee’s attorney and law firm. See

COC Servs., Ltd. v. CompUSA, Inc., No. 05-01-00865-CV, 2002 WL 1792479 (Tex. App.—

Dallas 2002, n. pet. hist.) (not designated for publication). Appellee and Goranson Bain are also
requested to brief any additional issues responsive to appellant’s motion to disqualify that they

wish to address.

                                                           /s/     DAVID EVANS
                                                                   PRESIDING JUSTICE